Citation Nr: 0514883	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury other than migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1989 to June 
2001.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in November 2004, the veteran indicated that she did not 
realize that the claim on appeal did not include 
consideration of her service-connected headaches.  She 
further indicated that she wanted her headaches to be 
considered for possible compensation.  In so stating, the 
veteran appears to be raising a claim of entitlement to an 
increased rating for her service-connected migraine 
headaches.  The RO acknowledged this written statement in a 
letter dated December 2004, but pointed out that it had 
previously discussed this matter with the veteran, at which 
time she indicated that she was not filing an appeal for an 
increased evaluation for migraine headaches.  The RO 
explained that, given this fact, it was not taking action in 
response to the statement.  Thereafter, in an Appellant's 
Brief dated March 2005, the veteran's representative 
confirmed that the veteran intended the November 2004 written 
statement to constitute a raised claim for an increased 
rating for migraine headaches.  This matter is thus referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim. 

2.  The veteran does not currently have residuals of an in-
service head injury other than migraine headaches, which are 
already service connected.  




CONCLUSION OF LAW

Residuals of a head injury, other than migraine headaches, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

In this case, the RO initially denied the veteran's claim in 
a rating decision dated December 2001.  Thereafter, in a 
letter dated May 2004, the RO notified the veteran of the 
evidence needed to substantiate her claim, the change in the 
law, and VA's newly expanded duty to assist.  The RO 
indicated that it was developing the veteran's claim pursuant 
to the latter duty and would assist the veteran in obtaining 
and developing all outstanding evidence provided she 
identified the source or sources of that evidence, including 
the names and addresses of all treatment providers and the 
dates of treatment.  The RO indicated that it would make 
reasonable efforts to assist the veteran, including by 
obtaining medical records, employment records, or records 
from other Federal agencies, but that ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of her private 
treatment records, to furnish VA any information or evidence 
she had pertaining to her appeal, and to notify VA if there 
was no such evidence.

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of her appeal reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

Specifically, in a rating decision dated December 2001, 
letters dated January 2002 and August 2004, a statement of 
the case issued in February 2003, and a supplemental 
statement of the case issued in November 2004, the RO 
provided the veteran some of the same information provided in 
the May 2004 notice and explained the reasons for which her 
claim was denied, the evidence it had requested in support of 
that claim, the evidence it had considered in denying that 
claim, and the evidence still needed to substantiate that 
claim.  As well, the RO furnished the veteran the provisions 
governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the May 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Moreover, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, she was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of her appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error and 
there is a lack of prejudice to the veteran.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to her claim, including service 
medical records and records of her inpatient treatment at 
Gilman Hospital in 1993.    

The Board notes that, in her formal claim for service 
connection for multiple disabilities received in November 
2000, the veteran mentioned that she had received treatment 
at St. Mary's Hospital.  In her notice of disagreement 
received in January 2002, she reiterated the same and 
explained that she was hospitalized there in 1992 after being 
hit in the head with a pole.  Upon receipt of this 
information, the RO twice contacted the veteran and asked her 
to sign forms authorizing the release of these hospital 
records.  The veteran never responded.  Since then, the Board 
has reviewed the record and found documentation of the injury 
(occurred in 1993, not in 1992, as alleged) and subsequent 
emergency room visit and hospitalization, including at Gilman 
Hospital, in the claims file.  The Board thus assumes that, 
in her application and notice of disagreement, the veteran 
mistakenly identified the location of her post-injury 
hospitalization as St. Mary's Hospital.  Given that the 
veteran never responded to the RO's request for signed 
authorizations, however, the Board is unable to determine 
definitively whether such is the case.

The RO also conducted further medical inquiry in an effort to 
substantiate the veteran's claim.  Specifically, it afforded 
the veteran a VA examination, during which an examiner 
addressed the etiology of all symptomatology resulting from 
the veteran's in-service head trauma.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what further 
guidance VA could have provided to the veteran regarding the 
additional evidence she could submit to substantiate her 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether the appellant has been prejudiced thereby).  Inasmuch 
as VA has done everything reasonably possible to notify and 
assist the veteran, the Board deems the record ready for 
appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for residuals of a head 
injury other than migraine headaches, for which she is 
already service connected.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system became manifest 
to a degree of 10 percent or more within one year from the 
date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from February 
1989 to June 2001.  According to her service medical records, 
the veteran sustained head injuries in service.  In May 1990, 
she was involved in a motor vehicle accident, during which 
she struck her head.  She then complained of headaches and 
various symptoms associated with her cervical spine.  
Examiners noted no head injury, only an injury to the 
cervical spine.

In August 1993, while aboard the USS Canopus, the veteran was 
working in a storage area when a pipe struck the right temple 
area of her head.  This injury necessitated a visit to the 
emergency room and subsequent two-day hospitalization in an 
intensive care unit for observation, neurological checks, and 
narcotic pain relief.  On admission, the impression was a 
closed head injury, probable concussion with brief amnesia, 
headache due to the above with photophobia, and a hematoma of 
the right temple area of the scalp.  An EKG and CT scan were 
normal.   

The veteran injured her head again in September 1995, after 
she jumped from a ramp and hit her head on a steel beam.  The 
veteran experienced pain at the contact site and dizziness.  
She was monitored in a ward, during which time testing, 
including x-rays, revealed no abnormalities.  Eventually her 
headaches improved and examiners found her to be 
neurologically intact.  An examiner diagnosed status post 
blunt trauma to the right side of the head.  

After these head injuries, the veteran often complained of 
headaches.  However, no examiner ever attributed them or any 
other neurological symptom to the injuries.  In fact, the 
service medical records reveal that the veteran had been 
suffering from frequent headaches for at least a year prior 
to the initial injury, as early as 1989, and had undergone 
neurological testing, which did not reveal any abnormalities 
associated with the head.  

According to a Report of Medical Board, as of November 2000, 
the veteran had no sequelae of head trauma.  Other examiners 
confirmed this fact during reenlistment and periodic 
examinations conducted in July 1994 and January 1996.  On 
separation examination conducted in February 2001, the 
veteran reported head trauma, but an examiner noted a normal 
clinical evaluation of the head.
 
Since discharge in 2001, the veteran has undergone VA 
examinations, including a general medical examination, during 
which an examiner discussed the veteran's head injuries.  
This occurred in January 2001.  The veteran reported a 
history of having been hit in the head with a pole and losing 
consciousness.  She also reported that migraine headaches 
represented the only sequelae of that injury and that she had 
no memory loss, dizziness, blurred vision, an organic 
component, or structural defect.  The examiner evaluated the 
veteran's head and face and found her to be neurologically 
intact, alert, oriented times three, coherent and without 
apparent deficit.  He diagnosed migraine headaches.  He noted 
no other residuals of the in-service head injury.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than her 
own assertions, establishing that she currently has residuals 
of a head injury other than migraine headaches.  These 
assertions, alone, are considered incompetent to diagnose a 
current disability or to establish the necessary etiological 
relationship between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

The Board thus finds that, with the exception of her service-
connected migraine headaches, the veteran does not currently 
have residuals of an in-service head injury.  Based on this 
finding, the Board concludes that residuals of a head injury 
other than migraine headaches were not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran is not entitled to the 
benefit of the doubt in the resolution of her claim.  Rather, 
as the preponderance of the evidence is against the veteran's 
claim, the claim must be denied.   




ORDER

Service connection for residuals of a head injury other than 
migraine headaches is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


